DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of application 15/807,500.
Status of Claims
Claims 1, 5, 8 and 14 are pending. Claims 4 and 7 are cancelled. Claims 1-3, 5-6 and 8-20 are pending. 
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20140329269 A1
Adey et al. hereinafter Adey
US 20040142488 A1
Gierde et al. hereinafter Gierde


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Adey. 
With respect to claim 1, Adey discloses a milling tip (FIG. 8 illustrates material extraction for selectively extracting biological material from a biological sample) 
comprising: 
an outer barrel (outer tube 143) having an opening at a first end (Fig. 8 illustrates an opening where cutting tip 147 protrudes out from outer tubing 144 (the area around 144 is interpreted as a first end)), a reservoir member (inner tube 141) in communication with the inner tube 141 is within outer tube 143), and a plunger (plunger 145) axially positioned within the reservoir member (plunger 145 is axially positioned within inner tube 141).
Fig. 8 of Adey does not explicitly illustrate the plunger comprises an excision blade having a variable size. However, Fig. 3 of Adey illustrates the plunger comprises an excision blade having a variable size (¶[0048] discloses size of the cutting tip can also vary widely).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  embodiment illustrated in Fig. 8 with the embodiment of Fig. 3 in order for the embodiment of Fig. 8 to employ a plunger that comprises an excision blade having a variable size for the predicable benefit of interchanging blades depending on the material that the blades designed to be used.
   With respect to claim 2, Adey discloses the milling tip of claim 1, further comprising a first sealing member (annular seal 146) located at a second end of the outer barrel (annular seal 146 is located at one end of outer tube 143 (the section where 146 contacts 143 is interpreted as second end)).
With respect to claim 3, Adey discloses the milling tip of claim 2, wherein the plunger protrudes from the first sealing member and from the second end of the outer barrel (plunger 145 protrudes from the annular sealing 146 and from outer tubing 143).
	Adey discloses the claimed invention except for the plunger has a threaded portion that protrudes from the first sealing member from the second end of the outer barrel. However, it would have been an obvious matter of design choice to employ a plunger with a threaded portion that protrudes from the second end of the second barrel in order to connect the plunger to a plunger actuation mechanism via the threaded portion, since applicant has not disclosed that a 
With respect to claim 5, Adey discloses the milling tip of claim 4 above. Adey is silent about the excision blade is retractable. However, Adey in different embodiment (Fig. 5) discloses the system can include a positional movement system 53 coupled to the extraction device 52 and operable to move the cutting tip 57 of the extraction device 52 relative to the support substrate 54 (¶[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the extraction device of Fig. 5 and install the extraction device of Fig. 3 into the system of Fig. 5 in order to retract the cutting tips of Fig. 3 during operation for the predicable benefit of selectively extracting biological sample from biological material (¶[0051).      
  With respect to claim 6, Adey discloses the milling tip of claim 5 as illustrated in Figs. 3 and 5 above. Adey in Fig. 5 further discloses the retractable excision blade protrudes from the opening of the outer barrel during a milling operation (refer Fig. 5 for protruded blade tip during excision).
 With respect to claim 8, Adey discloses the milling tip of claim 7, wherein the variable size is user selectable (¶[0008] discloses the cutting tip can be of any size, depending on the desired cutting task).
With respect to claim 9, Adey discloses the milling tip of claim 8, wherein the user selectable variable size comprises stepped size increments (¶[0048] discloses the size of the cutting tip can vary widely depending on the desired use of the device. As such, any size of cutting tip is considered to be within the present scope).
With respect to claim 10, Adey discloses the milling tip of claim 1, wherein the plunger (145) is freely rotatable within the reservoir member (fig. 8 shows the movement/rotation of the plunger 145).
With respect to claim 11, Adey discloses the milling tip of claim 1, further comprising at least a second sealing member (compression seal 149 is interpreted as a second seal).
With respect to claim 12, Adey discloses the milling tip of claim 1, wherein the reservoir member further comprises a fluid (¶[0081] discloses the non-plunger end chamber 115 (of inner tube 141) holds fluid).
With respect to claim 13, Adey discloses the milling tip of claim 12, wherein the fluid is a buffer solution (¶[0037] discloses the liquid can contain one or more buffers).
With respect to claim 14, Adey discloses the milling tip of claim 12, wherein the fluid is dispensed to an excision blade during a milling operation (¶[0037] discloses the liquid is dispensed at an interface between the region of biological material and the extraction tool).
 Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adey in view of Gierde.
With respect to claim 15, Adey discloses the milling tips of claim 1 above. Adey is silent about a base for use in a milling instrument, the base comprising: a plurality of milling tip holders for retaining one or more of the milling tips.
However, Gierde discloses a base (holder 16) for use in a milling instrument (FIG. 13 depicts an example of a multiplexed extraction system), the base comprising: a plurality of milling tip holders for retaining one or more of the milling tips (¶[0170] discloses the system includes a syringe holder 12 for holding a series of syringes 14 and a plunger holder 16 for engaging the plungers 18 with a syringe pump 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adey with the teachings of Gierde so that Adey’s invention will have a base holding plurality of milling tips(syringe) as disclosed in Gierde’s invention in order to perform multiplexing procedure of analyte processing for the predicable benefit of automating the extraction system (¶[0169-0170], Gierde).            
With respect to claim 16, Adey and Gierde disclose the base of claim 15 above. Gierde further discloses one or more wells for receiving one or more collection vials (¶[0170] discloses a sample rack 26 with multiple positions for holding sample collection vials 28); and a fill station that is fillable with a buffer solution (¶[0178] discloses buffer solution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adey with the teachings of Gierde so that Adey’s invention will have one or more wells on the sample rack 26  as disclosed in Gierde’s invention in order to receive one or more collection vials fillable with buffer solutions for the predicable benefit of automating the extraction system (¶[0169-0170], Gierde).            
With respect to claim 17, Adey disclose the milling tips of claim 1 as illustrated in fig. 3 above. Adey in Fig. 3 is silent about an instrument comprising: a head assembly that includes a milling tip interface; and a base mounted onto the head assembly, wherein the base includes one or more milling tip holders for retaining one or more of the milling tips.
Gierde further discloses an instrument (Fig. 13) comprising: a head assembly (stationary base 36) that includes a milling tip interface (screw 34); and a base mounted onto the head syringe holder 12), wherein the base includes one or more milling tip holders for retaining one or more of the milling tips (¶[0170] discloses the system includes a syringe holder 12 for holding a series of syringes 14 and a plunger holder 16 for engaging the plungers 18 with a syringe pump 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install extraction tool 30(syringe) into the syringe holder 12 of  Gierde in order to install and use multiple syringes to extract biological samples for the predicable benefit of automating the biological sample extraction process. Doing so reduces the time it takes to take samples individually. 
With respect to claim 18, Adey and Gierde disclose the instrument of claim 17 above. Gierde further discloses the milling tip interface engages a threaded portion of the one or more milling tips (Fig. 13 illustrates screw 34 engages plunger holder 16 and syringe holder to the stationary base 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engage the extraction tool plunger of Adey into screw 34 and plunger holder of Gierde invention in order to hold multiple of syringes and move the syringes with a syringe pump. Doing so automates sample extraction process.  
With respect to claim 19, Adey and Gierde disclose the instrument of claim 17 above. Gierde further discloses a fill station (sample collection vials 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adey with the teachings of Gierde so that Adey’s invention will have fill station as disclosed in Gierde’s invention in 
With respect to claim 20, Adey and Gierde disclose the instrument of claim 19 above. Gierde disclose the head assembly (stationary base 36) is configured to automatically secure the milling tip to the milling tip interface (¶[00170] discloses control of the plungers can be automated to move the plunger rack operation of multiplexed extraction system), and to move the milling tip to the fill station for filling with a predetermined volume of a fluid (Fig 13 illustrates the movement of syringe holder 16 towards vials 28 for extraction/filling by way arrow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adey with the teachings of Gierde so that Adey’s invention will have fill station as disclosed in Gierde’s invention in order to receive buffer solutions for the predicable benefit of storing buffer solution that can be used during milling process.     
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 under nonstatutory double patenting rejection is persuasive and the rejection is withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on the combination of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861